Beoyies, P. J.
1. When considered in connection with its context, the excerpt from the charge of the court, to which exception was taken, was not erroneous for the reason assigned.
2. The evidence authorized a finding that the storehouse Jin question had been broken into and entered.
3. The verdict was supported by the evidence, and the court did pot' err in refusing a new trial.
' Judgment affirmed.

Bloodworth and Harwell, JJ., concur.

B. N. Poltzclaw, for plaintiff in error.
John P. Boss, solicitor-general, contra;'